Citation Nr: 0509967	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  04-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to February 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In a February 2005 statement, the veteran requested a 
videoconference hearing at the RO before a Veterans Law Judge 
seated in Washington, DC.

Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.  Accordingly, the 
case is remanded to the RO for the following:


The RO should schedule the veteran 
for a videoconference hearing at the 
RO, before a Veterans Law Judge 
sitting in Washington, DC.    


Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.


App. 369 (1999).  These claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board must be handled in an expeditious 
manner.  




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



